     Case 2:18-cr-00151 Document 193 Filed 05/15/19 Page 1 of 1 PageID #: 5731



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA

v.                                    CRIMINAL ACTION NO. 2:18-00151

MUHAMMED SAMER NASHER-ALNEAM,
M.D.

                                      ORDER

        Before the court is the defendant’s Renewed Motion for

Pretrial Release.        A hearing on this motion will be held at

10:00 a.m. on Wednesday, May 22, 2019, in Charleston.

        The Clerk is directed to send a copy of this Order to

counsel of record, the Probation Office of this court, and the

United States Marshal for the Southern District of West

Virginia.

        It is SO ORDERED this 15th day of May, 2019.

                                              ENTER:


                                           David A. Faber
                                           Senior United States District Judge
